

117 HR 3781 IH: Justice for Victims of Kleptocracy Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3781IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Malinowski (for himself, Mr. Curtis, Mr. Phillips, Mr. Fitzpatrick, Mr. Cohen, Ms. Salazar, Ms. Porter, Mr. Meijer, Ms. Spanberger, Mr. Crenshaw, Ms. Jackson Lee, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require an accounting of certain property forfeited to the United States, and for other purposes.1.Short titleThis Act may be cited as the Justice for Victims of Kleptocracy Act of 2021.2.Forfeited property(a)In generalChapter 46 of title 18, United States Code, is amended by adding at the end the following:988.Accounting of certain forfeited property(a)AccountingThe Attorney General shall make available to the public an accounting of any property relating to foreign government corruption that is forfeited to the United States under section 981 or 982.(b)FormatThe accounting described under subsection (a) shall be published on the website of the Department of Justice in a format that includes the following:(1)A heading as follows: Assets stolen from the people of ______ and recovered by the United States, the blank space being filled with the name of the foreign government that is the target of corruption.(2)The total amount recovered by the United States on behalf of the foreign people that is the target of corruption at the time when such recovered funds are deposited into the Department of Justice Asset Forfeiture Fund or the Department of the Treasury Forfeiture Fund(c)Updated websiteThe Attorney General shall update the website of the Department of Justice to include an accounting of any new property relating to foreign government corruption that has been forfeited to the United States under section 981 or 982 not later than 14 days after such forfeiture, unless such update would compromise an ongoing law enforcement investigation..(b)Clerical amendmentThe table of sections for chapter 46 of title 18, United States Code, is amended by adding at the end the following:988. Accounting of certain forfeited property..3.Sense of CongressIt is the sense of Congress that recovered assets be returned for the benefit of the people harmed by the corruption under conditions that reasonably ensure the transparent and effective use, administration and monitoring of returned proceeds.